SoS OA NH WDB Wn BP WD PO

—_
©

1]
12
13
14
15
16
Ly
18
1g
20
24
2a
23
24
25
26
21
28

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

LAWRENCE GAY, Case No.: 19cv256-WQH(KSC)

Plaintiff,
ORDER IMPOSING SANCTIONS AS

V. TO MICHAEL A. TAIBI, ESQ.

MARISCOS EL PULPO I, INC., dba
MARISCOS EL PULPO; SHEA
MERCADO B, LLC,

Defendants.

 

 

 

 

Plaintiff's counsel, Michael A. Taibi, Esq., was directed to show cause why
sanctions should not be imposed for his failure to timely appear for the Early Neutral
Evaluation Conference (“ENE”) that was held on June 10, 2019, at 2:30 p.m. [Doc. No.
22.] Declarations responsive to the Court’s Order to Show Cause (“OSC”) were filed by
Mr. Taibi and counsel for defendants, Bruno W. Katz, Esq. [Doc. Nos. 23 & 24.] A
hearing was held on June 28, 2019, but Mr. Taibi failed to appear or to notify the Court
of his inability to do so. The hearing was, therefore, continued, and the Court issued a
second OSC directing Mr. Taibi to show cause as why sanctions should not be imposed
pursuant to CivLR 83.1 and the Court’s inherent power for his failure to appear at the
OSC hearing on June 28, 2019. [Doc. No. 26.] Mr. Taibi filed a second Declaration
responsive to the second OSC. [Doc. No. 27.] A hearing was held on July 10, 2019, to

1
19cv256-WQH(KSC)

 
oO Oo nN DH Wn BR W NY

NY NYO NH NH NH NY NY WN NN KF YF KF FF FPF RF Re Re
con ONO MN BR W NO KF OD HO WwanN HDB Nn FP WN FY O&O

 

 

address both OSCs. Mr. Taibi appeared on behalf of himself and Mr. Katz appeared on
behalf of defendants.

I. OSC re: Failure to Timely Appear for ENE

The ENE for this case was initially scheduled to take place on April 22, 2019,
however, that morning the Court received a call from Mr. Taibi’s office in which it was
represented that neither Mr. Taibi nor Mr. Gay were available to attend the ENE that day
due to health issues. [Doc. Nos. 8 & 11.] At that time, the Court directed Mr. Taibi to file
an ex parte application setting forth good cause to continue the ENE. He did so, and
represented to the Court that he and his client would be available to attend a rescheduled
ENE on or after May 10, 2019. [Doc. Nos. 12 & 14.] On May 7, 2019, the Court issued
an Order resetting the ENE on June 10, 2019, at 2:30 p.m. [Doc. No. 15.] The Order
states as follows in paragraph 2:

All parties, adjusters for insured defendants, and other representatives of a

party having full and complete authority to enter into a binding settlement,

and the principal attorneys responsible for the litigation, must be present

in person and legally and factually prepared to discuss settlement of the

case.

[Doc. No. 15, at p. 2 (emphasis added).]

On June 10, 2019, at approximately 2:15 p.m., the Court’s Chambers received a
call from an associate of Mr. Taibi, in which it was represented that Mr. Taibi would be
5-10 minutes late for the ENE. Plaintiff Lawrence Gay appeared for the ENE on time, as
did Mr. Katz and defendants’ representatives Mario Obeso and Alberto Macias. Mr.
Taibi, however, did not report for the ENE until 3:25 p.m., nearly an hour after the
scheduled start time. His explanation for the tardy appearance is that he appeared for an
felony arraignment in an unrelated criminal case pending in San Diego Superior Court
that was scheduled for 1:30 p.m. that day. That case is The People of the State of
California v. Joshua JayGorge Pasek, CD282083, filed June 10, 2019. He says when he

made the appearance in Pasek, he requested priority to be heard before other matters on

calendar. Nonetheless, his appearance took longer than he expected and he was unable to

2
19cv256-WQH(KSC)

 
So AN HD nn FP W NY KF

—
©

11
i2
13
14
15
16
7
18
19
20
21
ae
23
24
25
26
27
28

 

 

leave until the arraignment hearing concluded at approximately 3:10 p.m., which delayed
his arrival for the ENE until 3:25 p.m. [Doc. No. 23.]

There was no ambiguity in the May 7, 2019, Order issued by this Court
rescheduling the ENE. [Doc. No. 15.] It is clear that Mr. Taibi chose to handle an
arraignment on June 10, 2019, well after he recieved the Order from this Court setting the
ENE.' In doing so, he took the chance that he could finish with the arraignment early
enough and still appear on time for the ENE Conference. He didn’t. Asa result, he
inconvenienced the Court, Mr. Katz and his client representatives, and delayed the start
of the ENE by nearly an hour. This is unacceptable.

Mr. Katz charged his clients 2.60 hours to attend the ENE, including the one hour
spent waiting for Mr. Taibi’s arrival. He also billed .3 hours to prepare his Declaration
responsive to the first OSC, issued on June 13, 2019. At his hourly rate of $350 per hour,
the fees incurred by his clients due to Mr. Taibi’s delay total $455 (1.3 hours x $350). All

 

During the OSC hearing held on July 10, 2019, the Court asked Mr. Taibi when he
first learned the Pasek felony arraignment would proceed on June 10, 2019. Mr. Taibi
represented that Mr. Pasek’s felony arraignment was scheduled prior to May 7, 2019, the
date on which the Court ordered the rescheduled ENE to proceed on June 10, 2019. Mr.
Taibi’s in-court representation on this issue is clearly false. The Superior Court
Complaint filed in Pasek, a copy of which is attached to this Order, indicates the
domestic violence incident on which the charges are predicated occurred on June 3, 2019,
which begs the question as to how Mr. Taibi could have been aware of the felony
arraignment before the subject incident even occurred. The obvious answer is he was not.

The Court is troubled by Mr. Taibi’s in-court misrepresentation, but can not
determine whether it was inadvertent, which is unacceptable, or intentional, which is
inexcusable. The Court is entitled to rely on the lawyers who appear before it, as officers
of the court, to not mislead the Court or assert invalid facts or positions. See CivLR
83.4.b; State Bar of California Rules of Professional Conduct, Chapter 8.4(c). Mr. Taibi
failed in this regard. The Court will afford Mr. Taibi the benefit of the doubt and assume
his misrepresentation was accidental but reminds Mr. Taibi he must use caution when

communicating with the Court so as to ensure his representations are at all times candid
and truthful.

19cv256-WQH(KSC)

 
S20 ANY Dn FP WW PO

—
©

Hd
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25
26
Z/
28

 

 

of this should be borne by Mr. Taibi, as it was only incurred due to his failure to attend
the ENE on time. Mr. Katz also reports his two client representatives incurred a total of
$56 ($28 x 2) for parking costs related to attending the ENE. Some of portion of these
costs would have been incurred irrespective of Mr. Taibi’s actions, so the Court will
apportion only half of this cost ($28) to Mr. Taibi. Based on the foregoing, no later than
July 24, 2019, Mr. Taibi shall remit to defendants the sum of $483.00 as reimbursement
for fees and costs incurred due to his tardy arrival for the ENE.

II. Order to Show Cause re: Failure to Appear for OSC Hearing

Mr. Taibi again ran afoul of the Court’s Orders when he failed to appear for the
first OSC hearing on June 28, 2019. He explains he missed that appearance because a
staff member inadvertently failed to calendar the appearance. [Doc. No. 27.]

While the Court, as a rule, is not unsympathetic to circumstances caused by human
error, it cannot help being troubled by what appears to be a pattern with Mr. Taibi’s
timely attendance, or in this instance, any appearance, for the Court’s hearings. He has
indicated that he has now “implemented a safeguard... to avoid this sort of error in the
future,” however, the Court and staff still wasted precious judicial time and resources
preparing for and waiting for Mr. Taibi, as well as in conducting a second OSC hearing
after he failed to appear for the first one. Therefore, no later than July 26, 2019, Mr.
Taibi shall remit the sum of $200.00 to the Miscellaneous Fines, Penalties and
Forfeitures, Not Otherwise Classified, Fund of the United States Treasury as
renumeration for time spent by the Court and its staff in responding to and addressing Mr.
Taibi’s conduct.

IT ISSO ORDERED.
Dated: July 12, 2019

 

 

Hor. Karen S. Crawford
United States Magistrate Judge

19cv256-WQH(KSC)

 
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
CENTRAL DIVISION

 

CT No. CD282083

‘THE PEOPLE OF THE STATE OF CALIFORNIA,
: DA No. AENO31

 

 

 

 

Plaintiff, |

: Vv. -

| COMPLAINT-FELONY 223

JOSHUA JAYGORGE PASEK, i

| dob 06/21/82, Booking No. 19734064; oo

| Defendant J INFORMATION Se mu
23 or
= te oe wa ‘met }
ou NM OS

Date: Se

 

 

 

 

 

PC296 DNA TEST STATUS SUMMARY

Defendant DNA Testing Requitements
PASEK, JOSHUA JAYGORGE DNA sample has been previously provided

CHARGE SUMMARY

Count Charge Issue Type Sentence Range Special Allegations Allegation Effect

1 PC273.5(a) Felony 2-3-4
PASEK, JOSHUA JAYGORGE

PC1054.3 ; INFORMAL REQUEST FOR DISCOVERY

The undersigned, certifying upon information and belief, complains that in the County of San Diego, State of California,
the Defendant(s) did commit the following crime(s):

Page 1 of 3, Court Case No. CD282083
CHARGES

COUNT 1 -CORPORAL INJURY TO SPOUSE AND/OR ROOMMATE

On or about June 3, 2019, JOSHUA JAYGORGE PASEK did willfully and unlawfully inflict a corporal injury
resulting in a traumatic condition upon Melissa Oliver, who was then and there a person with whom he/she is
cohabiting, in violation of PENAL CODE SECTION 273.5(a).

 

 

NOTICE: Any defendant named on this complaint who is on criminal probation in San Diego County is, by receiving this
complaint, on notice that the evidence presented to the court at the preliminary hearing on this complaint is ptesented for
a dual purpose: the People are seeking a holding order on the charges pursuant to Penal Code Section 872 and
simultaneously, the People are seeking a revocation of the defendant's probation, on any and all such probation grants,
utilizing the same evidence, at the preliminary heating. Defenses to either or both procedures should be considered and
presented as appropriate at the preliminary hearing.

NOTICE: Any defendant named on this complaint who is on Mandatory Supervision in San Diego County is, by
receiving this complaint, on notice that the evidence presented to the court at the preliminary hearing on this complaint is
presented for a dual purpose: the People ate seeking a holding order on the charges pursuant to Penal Code Section 872
and simultaneously, the People are seeking a revocation of the defendant’s Mandatory Supervision pursuant to Penal Code
Sections 1170(h)(5)(B) and 1203.2, on any and all such grants, utilizing the same evidence, at the preliminary hearing.
Defense to either or both procedures should be considered and presented as appropriate at the preliminary hearing.

Pursuant to PENAL CODE SECTION 1054.5(b), the People are hereby informally requesting that defendant's counsel
provide discovery to the People as required by PENAL CODE SECTION 1054.3.

Page 2 of 3, Court Case No, CD282083
IT DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT AND
THAT THIS COMPLAINT, CASE NUMBER CD282083, CONSISTS OF 1 COUNT.

Executed at City of San Diego, County of San Diego, State of California, on June 10, 2019.

 

COMPLAINANT

 

 

INFORMATION SUMMER STEPHAN
District Attorney
County of San Diego
State of California
by:

 

 

Date Deputy District Attorney

Page 3 of 3, Court Case No. CD282083
